83981: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32026: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83981


Short Caption:FERRELL ST. TR. VS. U.S. BANK, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A837761Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/30/2021 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFerrell Street TrustChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentU.S. Bank, N.A.Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/28/2021Filing FeeFiling Fee due for Appeal. (SC)


12/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-36779




12/28/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-36781




12/28/2021Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


12/29/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-36950




12/29/2021Filing FeeReturned Filing Fee. Check No. 23472 returned to Roger P. Croteau. (SC)


12/30/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)21-37194




01/19/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).22-01922




01/19/2022Docketing StatementFiled Docketing Statement. (SC)22-01968




01/20/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-02001




01/27/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/5/21.  To Court Reporter: Brittany Kanger-McGiffin. (SC)22-02756




02/22/2022TranscriptFiled Notice from Court Reporter. Brittany Kanger-McGiffin stating that the requested transcripts were delivered.  Dates of transcripts: 10/5/21. (SC)22-05764




04/19/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  May 4, 2022.  (SC)22-12250




05/04/2022BriefFiled Appellant's Opening Brief. (SC)22-14209




05/04/2022AppendixFiled Joint Appendix. (SC)22-14211




06/03/2022BriefFiled Respondent's Answering Brief. (SC)22-17662




06/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: July 19, 2022. (SC)22-20579




07/19/2022BriefFiled Appellant's Reply Brief. (SC)22-22636




07/19/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32026





Combined Case View